Borden, J.,
concurring in part, and dissenting in part. I agree with the majority that the judgment of the Appellate Court should be affirmed because the freedom of information commission (FOIC) order in this case improperly required the “last best offer” arbitration hearings to be open to the public in their entirety. I disagree, however, with the majority’s reservation of the issue of “the validity of a more narrowly tailored FOIC order that requires open hearings only with respect to evidentiary presentations and permits executivesessions for discussion and argument about the contents of the parties’ last best offers.” In my view, “last best offer” arbitration proceedings under the Teacher Negotiation Act do not fall with the definition of “meeting” as that term is used in General Statutes § l-18a (b), and the public may be excluded from such proceedings in their entirety.
*719I
First, I think that the certified question, which asks whether binding interest arbitration proceedings “fall within the exemption from public disclosure contained in General Statutes § l-18a (b)” (emphasis added) is analytically incorrect, and that the majority builds on that analytical error when it refers to the “statutory exclusion from the open meeting requirement contained in § l-18a (b).” Section l-18a is the definitional section of the Freedom of Information Act (FOIA). Thus, it is the section that determines whether something is a meeting in the first instance, not whether something is excluded from “the open meeting requirement.” The question in this case is whether the arbitration proceedings come within the definition of “meeting” in § l-18a (b) and are, therefore, covered by the FOIA in the first instance, not whether they are otherwise covered proceedings that are exempted from the open meeting requirement.
I agree that, in construing the definitions contained in § l-18a, we do so in light of the general principle of openness embodied by the FOIA. See Board of Trustees v. Freedom of Information Commission, 181 Conn. 544, 551, 436 A.2d 266 (1980). I disagree, however, that that principle applies with the same force under § l-18a as it does under General Statutes § 1-19 (b). See Rules Committee of the Superior Court v. Freedom of Information Commission, 192 Conn. 234, 472 A.2d 9 (1984); Connecticut Bar Examining Committee v. Freedom of Information Commission, 209 Conn. 204, 550 A.2d 633 (1988); Board of Education v. Freedom of Information Commission, 213 Conn. 216, 566 A.2d 1362 (1989), affirming Board of Education v. Freedom of Information Commission, 41 Conn. Sup. 267, 566 A.2d 1380 (1988); Connecticut Humane Society v. Freedom of Information Commission, 218 Conn. 757, 591 A.2d 395 *720(1991); Elections Review Committee of the Eighth Utilities District v. Freedom of Information Commission, 219 Conn. 685, 595 A.2d 313 (1991). Thus, I agree that, in deciding whether the arbitration proceedings in this case come within the definition of “meeting” contained in § 1-18a (b), we must do so in light of the general purpose of openness embodied in the FOIA. As I explain below, however, that general purpose is insufficient to overcome the other, more specific evidence that the legislature, in enacting the definition that applies to this case, did not intend the arbitration proceedings at issue here to be within that definition.
II
The language at issue in this case is as follows: “ ‘Meeting’ means any hearing or other proceeding of a public agency ... to discuss or act upon a matter over which the public agency has . . . control [or] jurisdiction .... ‘Meeting’ shall not include . . . strategy or negotiations with respect to collective bargaining . . . .” General Statutes § l-18a (b). This language, taken alone, gives very little guidance on how to decide this case. Both parts of the definition—what “meeting” “means” and what it “shall hot include”— are put in very broad terms. In this connection, I do not think that the use of the phrase “strategy or negotiations” was meant to be a limitation on the meaning of “collective bargaining,” but, as I explain below, was meant to be an expansive phrase—in effect, to signify that the legislature meant to cover all of the aspects— both intraparty (strategy) and interparty (negotiations)—of the collective bargaining process, and everything in between.
Although the specific statutory language, as applied to the facts of this case, sheds little light on how to decide this case, the legislative history is very illuminating. The legislator who presented the amendment to *721the House of Representatives stated: “The first thing the Amendment does is to take the concept of collective bargaining out of the ‘right to know law.’ In other words, [in] the definitional section of meeting of a public agency, collective bargaining is not included. The Committee felt, after discussions with many parties, that the area of collective bargaining was distinctly different from any other governmental process or a process that governments engage in. It was thought that the give-and-take in negotiating sessions of collective bargaining was much too sensitive to require that this be done in public. It also could possibly result in violations of various labor Acts as an unfair labor practice. That is, if a public agency demanded that the negotiations take place in public and the bargainers for the employees did not want this. We further felt that the area of abuses that we’re trying to get at by this sweeping Freedom of Information Act were not really in the area of labor negotiations. So for those reasons, we took out collective bargaining from a definition of a meeting of a public agency and so this Act doesn’t deal at all with collective bargaining.” (Emphasis added.) 18 H.R. Proc., Pt. 8,1975 Sess., p. 3896, remarks of Representative Martin B. Burke. This clearly indicates a legislative intent to exclude the process of collective bargaining from the coverage of the FOIA.
This reading of the legislative history is also consistent with the dictionary definitions of “strategy” and “negotiations” that are the most appropriate to the subject of collective bargaining. Those definitions are, in my view, as follows.
Strategy is defined as “the art of devising or employing plans or stratagems.” (Emphasis added.) Webster’s Third New International Dictionary. This suggests that strategy goes beyond devising to include the implementation of the plan or stratagem devised. Thus, it would *722include not only the plans devised by the parties in the course of the arbitration process, but their putting those plans into practice during that process.
Negotiation is defined as “the action or process of negotiating,” and negotiate is variously defined as: “to communicate or confer with another so as to arrive at the settlement of some matter: meet with another so as to arrive through discussion at some kind of agreement or compromise about something”; “to arrange for or bring about through conference and discussion: work out or arrive at or settle upon by meetings or agreements or compromises”; and “to influence successfully in a desired way by discussions and agreements or compromises.” Webster’s Third New International Dictionary. These definitions go beyond the mere “quid pro quo” part of the negotiation process, and would include the entire presentation during the arbitration process.1
In addition, the fact that the statute does not explicitly mention “mediation” supports this broad reading. It would be difficult to conclude that the process of mediation, which is essentially a process of negotiation between the principals aided by a mediator, was not meant to be excluded by the legislature in its statutory formulation of what a “meeting” does not include. This suggests, therefore, that, consistent with the legislative history, the legislature meant the phrase “strategy or negotiations with respect to collective bargaining” to be a unitary phrase, and to be broadly con*723strued to cover the entire continuum of the collective bargaining process.
The majority asserts that “[h]ad the legislature intended a broader exclusion, it could have excluded ‘collective bargaining’ without limitation, or it could have excluded ‘collective bargaining, including but not limited to strategy and negotiations relating thereto.’ ” Although I agree that this language would also carry the meaning I ascribe to the language that the legislature did enact, the fact that the legislature could have phrased its intention differently is essentially irrelevant. Our task in statutory interpretation is to determine what the legislature meant by the language it did use. With judicial hindsight it is always possible to construct clearer language that would have better conveyed the legislature’s intent, particularly with respect to a factual situation that the legislature might not have specifically contemplated. In short, I “see no justification to thwart the legislature’s purpose simply because that purpose could have been stated more clearly.” Frillici v. Westport, 231 Conn. 418, 436, 650 A.2d 557 (1994).
My conclusion that the last best offer arbitration proceeding does not constitute a meeting within the meaning of the FOIA is also consistent with the record in this case. The majority aptly describes the process of last best offer arbitration as a combination of mediation and arbitration that “ ‘force[s] negotiating parties to continue moving closer together in search of a position that would be most likely to receive neutral sympathy.’ ” That this “ ‘[flexible [procedure is] clearly designed to encourage voluntary settlements prior to, during and even after the completion of the hearing’ ” supports my broad reading of the statutory language. The witnesses who testified before the FOIC hearing officer described the collective bargaining process as a continuum, consisting of negotiation, mediation and *724arbitration. The record is also clear that the last best offer process is itself a kind of strategizing and negotiation between the parties, by which the parties themselves continually modify their various “last best offers” in response to the other party’s various “last best offers.” In addition, when the parties themselves agree—either on all or part of the issues—they are required to present those agreements to the arbitrators, who must then accept them and render their award accordingly as a “stipulated award.” The record also discloses that even the evidence that the parties present in the arbitration proceeding is presented in connection with their “last best offers.” Thus, it cannot be separated out from the process of conveying those offers. In effect, there are two audiences for that evidence: (1) the arbitrators; and (2) the other side.
The majority’s reservation of the issue of whether the “evidentiary presentations” may be subject to an FOIC open meeting order is unworkable in the context of this kind of arbitration. First, it assumes that part of the arbitration proceedings can fit within the statutory definition of “meeting” while the remainder falls without. It is unrealistic to slice up the proceeding that way, and I see no basis for it in the language or purpose of the statutory definition of “meeting.” Any attempt to separate the “evidentiary presentations” from the argument in support of various last best offers in such proceedings would simply require too fine a cut for the parties and arbitrators to achieve. Although such a delineation may be possible in a formal judicial hearing, such a division is inconsistent with what the record discloses regarding how this type of arbitration works. It does not appear to me that there is, or can be, a clearly defined line between argument and evidence in the “med-arb” process as described by the majority.
*725III
Finally, although I agree with the judgment of the majority affirming the Appellate Court, I suggest that the majority has established a procedural hurdle not previously placed before citizens seeking information through the FOIC. The majority concludes that, since Stack asked to attend the entire arbitration proceeding, and the FOIC ordered the entire arbitration proceeding open, because at least part of the proceeding, namely, everything except the evidentiary presentation, does not have to be open, the majority need not consider whether the remainder, namely, the evidentiary presentation, must or need not be open. The premise of this conclusion, however, is simply that Stack made too broad a request.
Thus, had Stack asked to attend only the evidentiary portions of the proceedings, the majority would be faced squarely with deciding whether she had the right to do so. Because she asked to attend the entire proceeding, however, the majority has declined to decide whether she is entitled to attend a certain part of it. When faced with such issues in the past, we have delineated what portions of the information requested were and were not public under the FOIA and remanded for further proceedings. See West Hartford v. Freedom of Information Commission, 218 Conn. 256, 588 A.2d 1368 (1991).
“As a practical matter, the FOIA is used repeatedly by members of the public who are unschooled in technical, legalistic language distinctions.” Perkins v. Freedom of Information Commission, 228 Conn. 158, 167, 635 A.2d 783 (1993). Just as we determined in Perkins that “[i]t would be unreasonable to deny a member of the public access to the FOIA simply because of arguable imperfections in the form in which a request for *726public records is couched”; id.; it is also unreasonable to require that a member of the public disaggregate her request into its component parts in order to receive a definitive ruling on the validity of that request. This is especially true in this case, where the division of the proceeding into component parts is the creation of the majority’s analysis and was not suggested by any of the parties or the witnesses who described the arbitration process.
In sum, I would affirm the judgment of the Appellate Court on the ground that the last best offer arbitration proceedings in this case were not within the definition of “meeting” contained in § l-18a (b).

 The majority points to § 1-19 (b) (9), asserting that “the legislature has exempted from public disclosure not all documents relating to collective bargaining, but only ‘records, reports and statements of strategy or negotiations with respect to collective bargaining.’ ” In my view, this conclusory statement begs the question. Based on my analysis of the legislative history, “records, reports and statements of strategy or negotiations with respect to collective bargaining” is also meant to cover the waterfront on collective bargaining, not narrow the field.